                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

    MARK ENSMINGER, on behalf of himself
    and those similarly situated,

              Plaintiff,
                                                        Case No. 19-2147-JWL
              v.

    CREDIT LAW CENTER, LLC, et al.,

              Defendants.

                                          ORDER

        Keith N. Williston, who is not a party to this litigation, filed a combined motion to

quash a subpoena and a motion for a protective order prohibiting all discovery related to

his prior representation of plaintiff (ECF No. 58). The undersigned U.S. Magistrate Judge,

James P. O’Hara, denied the motion to quash the subpoena because it must be filed in the

district where compliance is required, i.e. in the Northern District of Illinois (ECF No. 59).1

The defendants, Credit Law Center, LLC and Thomas Addleman, who caused the subpoena

to be served on Williston, oppose the motion for protective order, arguing Williston has

not shown good cause (ECF No. 60). For the reasons discussed below, the court denies

the motion for protective order.




1
 Courts have uniformly held that “only the issuing court has the authority to quash or
modify a subpoena.” High Point SARL v. Sprint Nextel Corp., 280 F.R.D. 586, 593–94 (D.
Kan. 2012). This court does not have the jurisdiction to quash or modify the subpoena.

O:\ORDERS\19-2147-JWL-58(2).DOCX
Background

          The plaintiff. Mark Ensminger, filed this putative class-action complaint against

defendants for violation of the Credit Repair Organizations Act (“CROA”).2 Williston is

an attorney who previously represented plaintiff in another action in this court, 3 which was

settled and voluntarily dismissed on February 19, 2018.4 Williston has not represented

plaintiff in this action in any capacity. But defendants contend Williston has remained in

contact with plaintiff and has documents relevant to this action.5 Defendant briefly

previews an argument that plaintiff is an inadequate representative of the putative class

because of a conflict of interest arising from his relationship with Williston, though that

argument is not presently before the court.6

          Defendants served the subpoena on Williston on October 26, 2019. Williston argues

defendants served the subpoena and will continue to serve discovery only “to annoy,

embarrass, and oppress Williston in an effort to indulge their delusional grudges that have

been or at least could have been litigated elsewhere.”7 After conferring, defendants

narrowed the items requested by subpoena to:



2
    ECF No. 1.
3
 Ensminger, et al. v. Fair Collections and Outsourcing, et al., 16-2173-CM (D. Kan.
2018).
4
    ECF No. 65.
5
    ECF No. 60.
6
    Id. at 2.
7
    ECF No. 58 at 6.
                                               2
          1. All correspondence and communications (including but not limited to
             emails, text messages, and direct messages) with Mark Ensminger that
             reference or discuss the Credit Repair Organizations Act; any potential
             lawsuit or claims against [Credit Law Center (“CLC”)] or any credit
             repair organization; or any payment, compensation or other benefit to be
             provided to or by you in connection with any potential lawsuit or claims
             asserted by Mr. Ensminger against CLC.

          2. All documents that reference or discuss Mark Ensminger, on the one
             hand, and, on the other hand, the Credit Repair Organizations Act; any
             potential lawsuit or claims against CLC or any credit repair organization;
             or any payment, compensation or other benefits to be provided to or by
             you in connection with any potential lawsuit or claims asserted by Mr.
             Ensminger against CLC.8

          What transpired between defendants and Williston is not clear in the briefing; it

appears they had a dispute about Williston’s continued representation of clients after he

left defendants’ firm.9 Williston contends defendants now intend to seek discovery in this

case, including the above-mentioned subpoena, that constitutes “yet another fishing

expedition by defendants who are trying to find ‘dirt’ on Williston because Williston left

the defendants’ firm on bad terms.”10 He asserts defendants previously attempted similar

inappropriate tactics in Ensminger v. Fair Collections and Outsourcing, Inc., but he did

not raise his objections and concerns then “out of hopes that defendants’ ethical obligations




8
    ECF No. 58-2.
9
    ECF No. 58 at 7-9.
10
     Id. at 7.
                                               3
would guide them to resolve the issues without court intervention.”11 The issue was

apparently taken up in a case in the Circuit Court of Jackson County, Missouri.12

          Williston filed the instant motion on November 6, 2019, arguing defendants should

be precluded from serving any discovery into any matter related to Williston’s

representation of plaintiff.13 Williston wants a protective order to obtain “relief from

defendants’ incessant harassment.”14

Analysis

          For the purposes of this case, defendants appear to allege financial agreements

between Williston and plaintiffs’ counsel could be discoverable.15 Although Williston and

defendants agree there is no present attorney-client relationship between Williston and

plaintiff, defendants insinuate (though they don’t clarify how) Williston may have a

financial interest in this litigation.16 Williston asserts he “knows of no documents that will




11
     ECF No. 62 at 6.
12
  Williston filed Williston v. Thomas Andrew Addleman, LLC, 1816-cv-17281, on July 9,
2018. In his motion for protective order, Williston references the answer filed in that case
but did not attach an exhibit to the motion with that document. ECF No. 58 at 7. The state
court held a bench trial on July 24, 2019, but no judgment has been entered in that action.
13
     Id. at 2.
14
     ECF No. 62 at 2.
15
     ECF No. 58 at 6.
16
     ECF No. 62 at 3.
                                              4
be (a) responsive; (b) not be protected by privilege; (c) not already in possession of the

parties; and (d) material to these proceedings.”17

          Rule 26(c) provides that upon a showing of good cause, a court may “issue an order

to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense.” Discovery may be proscribed or limited to prevent abuse.18 The court has

broad discretion to decide when a protective order is appropriate and what degree of

protection is required.19 The party seeking a protective order has the burden to demonstrate

good cause.20 In determining whether good cause exists, “the initial inquiry is whether the

moving party has shown that disclosure of the information will result in a ‘clearly defined

and serious injury.’”21       The moving party must show “a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory statements.”22



17
     Id. at 2.
18
  In re Urethane Antitrust Litig., No. 04-MD-1616-JWL, 2010 WL 4226214, at *2 (D.
Kan. Oct. 21, 2010.
19
  See Rohrbough v. Harris, 549 F.3d 1313, 1321 (10th Cir. 2008) (“The modification of a
protective order, like its original entry, is left to the sound discretion of the district court.”);
see also Univ. of Kan. Ctr. For Research, Inc. v. United States, No. 08-2565, 2010 WL
571824, at *3 (D. Kan. Feb. 12, 2010) (citing MGP Ingredients, Inc. v. Mars, Inc., 245
F.R.D. 497, 500 (D. Kan. 2007)) (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36
(1984)).
20
  Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 534 (D. Kan. 2003) (citing Reed v.
Bennett, 193 F.R.D. 689, 691 (D. Kan. 2000)).
21
   Reed, 193 F.R.D. at 691 (citing Zapata v. IBP, Inc., 160 F.R.D. 625, 627 (D. Kan. 1995)
(internal quotations omitted)).
22
  Univ. of Kan. Ctr. For Research, 2010 WL 571824 at *3 (citing Gulf Oil Co. v.
Bernard, 452 U.S. 89, 102 n.16 (1981)).
                                                 5
The rule contemplates that “any person from whom discovery is sought” may move for a

protective order, like Williston here.23

          After reviewing the briefing, the court finds Williston has not shown good cause to

justify the scope of the requested protective order. Although Williston argues the subpoena

seeks irrelevant and privileged information, imposes a undue burden, and constitutes

harassment, he does not explicitly reassert these objections in his protective-order

argument. Indeed, Williston doesn’t make any specific arguments to support the motion

for protective order, beyond the harassment argument. Tellingly, Williston does not cite

to any case law to support his position that all discovery related to his representation of

plaintiff should be precluded. Rather, Williston offers a factual summary of what he

contends is defendants’ dogged pursuit of discovery in various actions “to annoy,

embarrass, and oppress Williston and subject him to undue expense and delays.”24 But the

court, to be comprehensive in its analysis, addresses Williston’s arguments related to the

subpoena in the context of a protective order.

Relevance

          Williston asserts “nothing in [his] relationship with plaintiff will contribute to this

litigation for either party.”25       Defendants contend Williston does possess relevant

information, related to the putative class representative’s stake in the controversy and




23
     High Point SARL v. Sprint Nextel Corp., 280 F.R.D. 586, 592 (D. Kan. 2012).
24
     ECF No. 62 at 6.
25
     Id. at 2.
                                                 6
financial motivations.26 The fitness of plaintiff as a class representative is not before the

court today. Regardless, the court need not, at this point, decide whether the discovery

requests are relevant. “Rule 26(c) does not provide for any type of order to protect a party

from having to provide discovery on topics merely because those topics are overly broad

or irrelevant.”27 The court may only rule on the validity of objections of relevance in the

context to compel.28 The court declines to enter a protective order on the basis that the

discovery sought is irrelevant.

Privilege

         Second, Williston argues any responsive documents he possesses would be covered

by the attorney-client privilege.29 However, privilege is not a valid basis for a protective

order under Rule 26(c). Williston may raise privilege objections as to certain discovery

requests or in response to a subpoena. The court notes, though, “it is well-established in

this District that blanket claims of attorney-client privilege or work-product protection do

not satisfy the objecting party’s burden of proof.”30 Thus, if Williston were to object on




26
     ECF No. 60 at 5.
27
   In re Urethane Antitrust Litig., 2010 WL 4226214, at *3; Kansas Waste Water, Inc. v.
Alliant Techsystems, Inc., No. 02-2605-JWL-DJW, 2005 WL 327144, at *2 (D. Kan. Feb.
3, 2005).
28
     In re Urethane Antitrust Litig., 2010 WL 4226214, at *3.
29
     ECF No. 62 at 2.
30
  Kemp v. Hudgins, No. 12-2739-JAR-KGG, 2013 WL 4857771, at *2 (D. Kan. Sept. 10,
2013) (citing Linnebur v. United Telephone Ass'n, No. 10–1379–RDR, 2012 WL
1183073,*4 (D. Kan. April 9, 2012)).
                                              7
the grounds of attorney-client privilege to future discovery, he would need to reference

specific requests he contends are improper. Otherwise, the court cannot determine whether

any request is actually objectionable. The court also notes not all communications to

plaintiff would be privileged merely because Williston at one time represented him.31 The

court declines to enter a protective order on the basis of privilege.

Undue Burden

       Third, Williston argues any discovery related to his representation of plaintiff

imposes an undue burden on him. The court considers whether Williston has met his

burden of submitting “a particular and specific demonstration of fact, as distinguished from

stereotyped and conclusory statements.”32      An affidavit or evidentiary proof is the best

way to demonstrate undue burden, though the court does not require it.33 At a minimum,

plaintiff must provide a “detailed explanation as to the nature and extent of the claimed

burden or expense.”34




31
  “Nor is information privileged simply because it comes from an attorney. The mere fact
that one is an attorney does not render everything he does for or with the client privileged.”
In re Universal Serv. Fund Tel. Billing Practices Litig., 232 F.R.D. 669, 675 (D. Kan.
2005).
32
  In re Urethane Antitrust Litig., No. 04-MD-1616-JWL, 2010 WL 4226214, at *4 (D.
Kan. Oct. 21, 2010); Kansas Waste Water, Inc. v. Alliant Techsystems, Inc., No. 02-2605-
JWL-DJW, 2005 WL 327144, at *3 (D. Kan. Feb. 3, 2005).
33
  In re Urethane Antitrust Litig., 2010 WL 4226214, at *4; Kansas Waste Water, Inc. v.
Alliant Techsystems, Inc., 2005 WL 327144, at *3.
34
  In re Urethane Antitrust Litig., 2010 WL 4226214, at *4; Kansas Waste Water, Inc. v.
Alliant Techsystems, Inc., 2005 WL 327144, at *3.
                                              8
          As proof of the undue burden, Williston submits he would have to create a privilege

log, which would be a “a waste of judicial resources and an abuse of Rule 45.”35 Williston

is an attorney who is equipped to create a privilege log if necessary. He does not offer a

detailed explanation as to why the expenses or effort required would be extraordinary.

While the court recognizes there are resources involved in creating and evaluating a

privilege log, the court does not find it so burdensome as to constitute good cause for

granting a protective order.

Harassment

          Finally, Williston argues defendants are only serving him discovery for the purpose

of abusing court processes to harass, annoy, and embarrass him.36 Defendants argue

Williston fails to “specifically identify any reason why responding to CLC’s narrow

request for a limited set of documents (concerning topics directly related to plaintiff’s

claims and this lawsuit) would cause him the undue annoyance, embarrassment or

oppression necessary to merit a protective order.”37 Defendants characterize Williston’s

motion as “the airing of a series of grievances he has with CLC that are unrelated to the

matter before the court.”38




35
     ECF No. 58 at 5.
36
     Id. at 7.
37
     ECF No. 60 at 3.
38
     Id. at 3.
                                               9
          Courts have determined “conclusory claims of annoyance, harassment, and

embarrassment are not sufficient to satisfy an objecting party’s burden when seeking a

protective order under Rule 26(c).”39 Again, the court looks for a particular and specific

demonstration of fact.40 Although relevance is not a basis for a protective order, the court

may consider it in its evaluation of whether certain discovery “bolsters the annoyance and

harassment to nonparties.”41

          The court acknowledges Williston has asserted more than conclusory statements to

illustrate his argument defendants are attempting to “‘drain the pond’ in pursuit of a

baseless theory that Williston is somehow ‘conspiring’ against defendants.”42 Specifically,

Williston outlines past litigation with defendant involving their dispute over the scope of

representation in other cases and the allocation of funds from those cases.43 He contends

those issues have been fully litigated (though not resolved) and there is no need to address

them in this case.44




39
   Parker v. Delmar Gardens of Lenexa, Inc., No. 16-2169-JWL-GEB, 2017 WL 1650757,
at *5 (D. Kan. May 2, 2017).
40
  Stewart v. Mitchell Transp., No. 0CIV.A. 01-2546-JWL, 2002 WL 1558210, at *6 (D.
Kan. July 11, 2002).
41
 Azim v. Tortoise Capital Advisors, LLC, No. 13-2267-DDC, 2015 WL 197325, at *4 (D.
Kan. Jan. 14, 2015).
42
     ECF No. 58 at 6.
43
     Id. at 6.
44
     ECF No. 58 at 8.
                                             10
           The court declines to issue an order barring all discovery into any matter related to

Williston’s representation of plaintiff.        Defendants represent they are not seeking

documents or communications related to Williston’s representation of plaintiff in the

Ensminger v. Fair Collections and Outsourcing, Inc. case.45 Although the court doesn’t

know the full scope of discovery defendants may seek from Williston beyond the subpoena,

if any, it appears thus far the discovery is reasonably related to this case and not served for

the sole purpose of annoying or harassing Williston. The scope of discovery is broad and

includes “any non-privileged matter that is relevant to any party’s claim or defense.”46

Generally, courts lean toward resolving doubt over relevance in favor of discovery.47

Williston has not shown the discovery served to him thus far rises to the level of

harassment.

           Although the court acknowledges Williston’s frustration at his involvement in this

litigation, on balance, the court finds there is not good cause for a protective order regarding

all discovery related to Williston’s relationship with plaintiff. Williston may continue to

pursue the motion to quash the subpoena in the appropriate court and may object to specific

discovery requests as necessary.




45
     ECF No. 60 at 6.
46
  Carter v. Spirit Aerosystems, Inc., No. 16-1350-EFM-GEB, 2018 WL 6249991, at *1
(D. Kan. Nov. 29, 2018).
47
     Id.


                                                11
      IT IS THEREFORE ORDERED that Williston’s motion for protective order (ECF

No. 58) is denied.

      Dated November 26, 2019, at Kansas City, Kansas.

                                      s/ James P. O’Hara
                                      James P. O’Hara
                                      U.S. Magistrate Judge




                                        12
